ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-052, concluding that PATRICK N. PERONE of MANAHAWKIN, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep client reasonably informed about the status of matter and to comply with reasonable requests for information), RPC 1.4(c)(failure to explain matter to extent necessary to permit client to make informed decisions about representation), and RPC 8.4(c)(conduct involving deceit or misrepresentation);
And the Court having determined from its review of the record that the appropriate discipline is an admonition;
And good cause appearing;
It is ORDERED that PATRICK N. PERONE is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.